Citation Nr: 1423315	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  Entitlement to an increased rating for left ear hearing loss currently evaluated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for headaches and shortness of breath, and entitlement to service connection for high blood pressure, high cholesterol, and heel and foot problems have been raised by the record in a November 2009 statement in support of claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to an increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and found that new and material evidence had not been received to reopen the claim of service connection for an acquired psychiatric disorder to include PTSD.

2.  The evidence received since the July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, that found that new and material evidence had not been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final July 2008 rating decision is new and material; the criteria to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for an acquired psychiatric disorder to include PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the July 2008 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the July 2008 denial, the Veteran did not have a diagnosis of PTSD and did not have a verified stressor.  In a September 2013 travel board hearing, the Veteran testified that he was diagnosed with PTSD by his doctor, and that he was still getting medication for PTSD.  Additionally, the Veteran testified that he has nightmares, relationship problems, and talked about his experiences in Saudi Arabia and Kuwait which led to his PTSD.  This evidence was not before the RO in July 2008 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 2008 decision and the claim must be reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to that extent only, the appeal is granted.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for an acquired psychiatric disorder to include PTSD and an increased rating for left ear hearing loss.

As discussed in more depth above, the Veteran testified in a September 2013 travel board hearing that he was diagnosed with PTSD by his doctor, that he takes medication for his condition, and that he has nightmares and relationship problems.  As such, a new VA psychological examination is necessary to determine what, if any, psychological disabilities the Veteran has.

Additionally, in the September 2013 travel board hearing, the Veteran testified that his hearing loss had gotten worse since his last Compensation and Pension (C&P) audio examination in December 2009.  As such, a new VA examination is necessary to determine the current nature and severity of the Veteran's already service-connected left ear hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his psychiatric disabilities.  All requests for records and responses must be associated with the claims folder.

2. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorders that may be present to include PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a. Indicate whether the Veteran meets the criteria for PTSD and explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis, to include the Veteran's reported stressors of having a bomb exploding near him and seeing the "Highway to Hell" between Saudi Arabia and Kuwait, or any other possible stressor, is sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressor.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such psychiatric disorder is either directly related to active military service or is proximately due to or aggravated by, the Veteran's already service-connected left ear hearing loss and tinnitus disabilities.  

The examiner is asked to review and discuss the lay statements of the Veteran in the claims file and during his September 2013 travel board hearing 

The examiner should provide opinions and explanations for all conclusions reached.

3. The Veteran should be scheduled for a VA audiological examination to assess the current level of severity of his hearing loss disability.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  

The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


